Citation Nr: 9923957	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs compensation benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1972 to June 1987.

This appeal arises from a February 1996 decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the appellant's, the ex-spouse of the veteran, claim 
of entitlement to an apportionment of the veteran's VA 
benefits.   


FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1981 and divorced in December 1987.

2.  The appellant is not the spouse of the veteran.

3.  The veteran pays $570 per month and an additional $120 in 
personal payments for the support of his dependents.  

4.  The veteran is reasonably discharging his responsibility 
for the support of his children.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA 
compensation benefits are not met.  38 U.S.C.A. §§ 101(31), 
5307 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.450, 3.451, 
3.458 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A License of Marriage from the State of California shows that 
the appellant and veteran were married in September 1981.  

An incomplete copy of a Decree of Divorce from the State of 
Idaho shows that on December 31, 1987, the appellant and 
veteran finalized their divorce.  The divorce decree was 
recorded and filed in January 1988.

In a May 1988 rating decision, the RO granted the veteran's 
claims of entitlement to service connection for partial-
complex seizure disorder and assigned a 80 percent rating; 
organic brain syndrome secondary to encephalitis and assigned 
a 30 percent rating; and sensorineural hearing loss of the 
left ear and assigned a zero percent rating.  The combined 
evaluation was 90 percent.  

On a June 1988 Declaration of Status of Dependents, the 
veteran stated that the appellant and he divorced in December 
1987.  The veteran also indicated that he had two dependent 
children who lived with the appellant.  

A July 1988 Financial Status Report is also of record.  The 
report shows that the veteran was divorced and that he paid 
$350 in child support payments.  

In September 1988, the RO granted entitlement to a total 
rating based on individual unemployability as a result of the 
veteran's service-connected disabilities.  

In July 1995, the appellant requested entitlement to an 
apportionment of the veteran's disability benefits.  The 
appellant stated that she cared for the veteran's two 
dependents and since 1987 she only received approximately 
$122.00 per month in support.  The payments were sporadic and 
unreliable as well.  The appellant then stated that her 
household income consisted of $1,500 from Social Security 
from the girls' stepfather and $570 in child support from the 
veteran.  She also stated that the children's healthcare 
coverage did not encompass visual and dental care expenses.  
In addition, both children had an attention deficit disorder 
which required medication.  The appellant stated that she was 
entitled to an apportionment of the veteran's compensation 
benefits.

In an October 1995 letter, the appellant detailed her monthly 
income.  The appellant stated that she received $410 from 
rental property, $570 from monthly child support, $120 from 
the veteran's VA benefits (paid by personal check from the 
veteran), and $1,650 from the children's Social Security 
benefits.  She stated that her total monthly income was 
$2,750.00.  The appellant thereafter listed her monthly 
expenses and noted that they totaled to $2,224.00.  She added 
that she had terminated her mortgage with a payment of 
$3,500.00 and that house maintenance expenses were 
approximately $5,363.00 annually.  The appellant also stated 
that she had $1,600 in savings and her children had $110 and 
$370 in their respective savings accounts.  She also owned 
rental property with an estimated resale value of $38,000 and 
another home with an estimated resale value of $17,000.  The 
appellant also indicated that the veteran was in arrears in 
child support payments in the amount of $1,002.35 and he did 
not pay half of their dependent's healthcare premiums.  

In two separate January 1996 letters, the veteran stated that 
in the December 1987 divorce decree he agreed to pay the 
appellant $590 in child support and $140 in additional 
payments.  The veteran also stated that with his pay 
increases his child support payments are adjusted 
accordingly.  The veteran then stated that since their 
divorce he has not missed a payment and that his child 
support payments with VA support payments were sufficient.  
The veteran stated that he paid his daughters' health 
insurance premiums and dental care expenses.  Thereafter, the 
veteran detailed his monthly income and expenses and noted 
that his monthly income totaled $3,433 and his monthly 
obligations totaled $3,256.  

In February 1996, the RO denied the appellant's claim of 
entitlement to apportionment of the veteran's VA benefits.  
That same month, the appellant disagreed with the 
determination, and thereafter perfected an appeal therefrom.  
In disagreement, the appellant stated that the veteran 
overstated his contributions in child support payments and 
underreported his income.  The appellant also stated that the 
veteran received additional monies for caring for his mother, 
that he worked outside of the home, and that he received 
additional income from rental properties.  Thus entitlement 
to an apportionment of his VA benefits was warranted.

Applicable Law and Regulations

Section 5307 of title 38, United States Code Annotated, 
regarding the apportionment of benefits provides in pertinent 
part that all or any part of the compensation, pension, or 
emergency officers' retirement pay payable on account of any 
veteran may, if the veteran is not living with the veteran's 
spouse, or if the veteran's children are not in the custody 
of the veteran, be apportioned as may be prescribed by the 
Secretary.  38 U.S.C.A. § 5307(a)(2).

Section 3.450(a)(1)(ii) of Title 38 of the regulations 
further provides for such apportionment if the veteran is not 
residing with his spouse, or if the veteran's children are 
not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's or children's support.  38 C.F.R. § 3.450(a)(1)(ii). 

Additionally, Section 3.451 of the regulations provides that 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension, 
compensation, emergency's officers' retirement pay, or 
Dependency and Indemnity Compensation may be specially 
apportioned between the veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest, except as to those cases covered by Section 3.458 
(b) and (c).  In determining the basis for  special 
apportionment, consideration will be given such factors as: 
amount of VA benefits payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  38 
C.F.R. § 3.451.

Veteran's benefits will not be apportioned for purported or 
legal spouse of the veteran if it has been determined that he 
or she has lived with another person and held herself or 
himself out openly to the public to be the spouse of such 
other  person, except where such relationship was entered 
into in good faith with a reasonable basis (for example 
trickery on the part of the veteran) for the spouse believing 
that the marriage to the veteran was legally terminated.  No 
apportionment to the spouse will thereafter be made unless 
there has been a reconciliation and later estrangement.  38 
C.F.R. § 3.458.

A spouse means a person of the opposite sex who is a wife or 
husband.  38 U.S.C.A. § 101(31).  VA regulations provide that 
a spouse means a person whose marriage to the veteran meets 
the requirements of § 3.1(j).  38 C.F.R. § 3.50.  Marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j).

Analysis

After reviewing the record, the Board finds that evidence is 
against the appellant's claim of entitlement to an 
apportionment of the veteran's VA compensation benefits.  The 
record shows that the appellant is not the spouse of the 
veteran and that the veteran not only provides child support 
for his dependents but also provides additional support from 
his VA compensation benefits.  

In this case, the evidence fails to show that the appellant 
is the wife of the veteran.  Thus, entitlement to an 
apportionment of benefits in this regard is not warranted.  
VA law and regulation clearly provide that benefits can only 
be apportioned to the veteran's spouse.  Because the marriage 
between the veteran and the appellant ended on December 31, 
1987, the appellant is no longer entitled to apportionment 
benefits as the spouse of the veteran.  See 
38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.   The record shows 
that on December 31, 1987, the appellant submitted a divorce 
decree for an Idaho court to finalize the divorce between the 
veteran and she.  The submitted portion of the divorce decree 
also shows that the document was filed and recorded at the 
request of the appellant in January 1988.  Thus the appellant 
and veteran are divorced.  Additionally, the record is devoid 
of any evidence showing that the divorce decree has been set 
aside or showing that the appellant has appealed the 
judgment.  Instead, the record indicates that the appellant 
has remarried, as her children receive Social Security 
benefits from their stepfather.  Because the appellant is no 
longer the spouse of the veteran, her claim in this respect 
must be denied as a matter of law.

The evidence also fails to show that the appellant is 
entitled to apportionment of the veteran's VA compensation 
benefits for the maintenance of their two dependent children.  
As previously noted, apportionment may be provided if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
children's support.  38 C.F.R. § 3.450(a)(1)(ii).  In this 
case although the record shows that the veteran's dependents 
reside with the appellant, the record also shows that the 
veteran provides support for his dependent children.  The 
record shows that on a July 1988 income status report, the 
veteran indicated that he paid $350 per month for child 
support payments and that in July 1995 and January 1996 
statements, the appellant acknowledged that the veteran paid 
$570 per month for child support and $120 per month from his 
VA compensation.  The veteran's responses dated in January 
1996 substantiated the appellant's assertions.  In light of 
the foregoing, the record shows that the veteran is 
reasonably discharging his responsibility for his children's 
support.  Thus the criteria for entitlement to an 
apportionment of VA benefits in the regard are not met.  

Finally, the record fails to show that the appellant 
experiences hardship upon which to grant entitlement to an 
apportionment of the veteran's benefits.  On the contrary, 
the record shows that the appellant's, through benefits for 
her two dependents, receives $570 in child support payments 
from the veteran, $120 in additional payments from the 
veteran, and $1,650 in Social Security benefits.  The record 
also shows that the appellant receives $410 per month from 
rental property income.  After calculating her monthly income 
and her monthly expenses, the appellant indicated that she 
had a surplus of approximately $526 per month.  The Board, 
however, points out that it appears as though the appellant 
indicated that her mortgage payment had been eliminated.  
Thus, it appears as though her monthly income surplus will be 
considerably higher than initially indicated.  As such, the 
evidence fails to show that the appellant experiences any 
hardship upon which to grant an apportionment of the 
veteran's VA compensation benefits.  It is also noted that 
the evidence indicates that the veteran's monthly surplus 
income is substantially less than the appellant's after 
payment of his monthly expenses.  As such, the grant of an 
apportionment of his VA compensation benefits could result in 
financial hardship for him.  In view of the foregoing, the 
criteria for entitlement to an apportionment of the veteran's 
VA benefits in this respect are not met.  38 C.F.R. § 3.451.

Because the evidence shows that the appellant is no longer 
the spouse of the veteran and that the veteran reasonably 
provides for the support of his dependents, the appellant's 
claim of entitlement to apportionment benefits must be denied 
as a matter of law.  See generally, Costa v. West, 11 Vet. 
App. 102 (1998); compare with Hall v. Brown, 5 Vet. App.  294 
(1993).  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The appellant's claim of entitlement to apportionment of VA 
compensation benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

